department of the treasur internal_revenue_service washington c zgzz commissicnef tax exempt anc government entities divisicn apr uil no se t'ep qa ty legend taxpayer a amount a ira x bank c insurance_company d state a state b date date date date dear l this is in response to your request dated as supplemented by submitted on your behalf correspondence dated by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code and fage of the following facts and representations have been submitted under penalty of perjury in support of the ruling requested 02z9022 taxpayer a age represents that on date following the death of her husband on date she received a check issued on date for amount a taxpayer a represents that amount a was the balance of taxpayer a's deceased husband's flexible annuity account ira x taxpayer a due to an error by bank c alleges that a rollover of amount a was not made taxpayer a who lives in state a chose bank c located in state b to handle the rollover of her deceased husband's annuity account rather than a bank close to where she lived because bank c was her hometown bank where taxpayer a and her husband had lived for many years prior to their retirement on date taxpayer a telephoned a representative of bank c and told her that she wished to roll over her husband’s annuity account into an ira as instructed by the representative of bank c prior to her husband's death taxpayer a endorsed the check and mailed it to bank c taxpayer a did not handle any of their finances or pay any household bills and had no knowledge of investments as a result she relied on the representative of bank c to accomplish the rollover of amount a properly as taxpayer a had intended however on date amount a was placed in a non-ira certificate of deposit with bank c taxpayer a assumed that everything had been handled correctly and that a proper rollover had been made until she received a form 1099-r from insurance_company d based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the page of - o juzv0 portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to an error by bank c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling ietter to contribute amount a sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code into a rollover ira provided all other requirements of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of po uzv02e a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id no at please address all correspondence to sincerely yours f dle tarn laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
